Citation Nr: 0920012	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims folder 
subsequently was returned to the RO in Newark, New Jersey.

The Veteran testified at a hearing before a Decision Review 
Officer of the RO in October 2006.  A transcript of that 
proceeding is of record.

In addition to denying service connection for PTSD, the 
January 2005 rating decision denied service connection for 
diabetes mellitus, lung cancer, and high cholesterol.  The 
Veteran initiated an appeal with respect to those issues but 
withdrew his appeal by written statement in March 2008.  That 
rating decision also granted service connection for bilateral 
hearing loss disability and tinnitus and assigned 
noncompensable evaluations for those disabilities.  The 
Veteran initiated an appeal with respect to the assigned 
ratings but also withdrew that appeal in the March 2008 
statement.  See 38 C.F.R. § 20.204 (2008).

The Board granted a motion to advance this case on the docket 
in May 2009.  See 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The Veteran has PTSD that is etiologically related to in-
service stressors supported by credible evidence.




CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for PTSD.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Marci v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
PTSD because it is related to service.  Specifically, he 
maintains that he developed PTSD as a result of his in-
service exposure to traumatic events in the Republic of 
Vietnam.

A September 2004 VA mental health treatment record, a 
November 2004 VA examination report, and a January 2005 
letter from a licensed clinical social worker confirm that 
the Veteran has PTSD.  These records also indicate that the 
Veteran's PTSD symptoms are related to his claimed in-service 
stressors.  Therefore, the material issue in this case is 
whether the evidence of record supports a finding that any of 
his claimed in-service stressors occurred.  

The Veteran has described several stressors to which he 
attributes his PTSD.  He stated that he served as a dentist 
in Vietnam but that he volunteered several times a week at a 
neighboring field hospital which treated soldiers who had 
been medically evacuated.  In written statements and at the 
October 2006 hearing, he described in detail the types of 
duties he performed.  He also described a nighttime incident 
involving the discharge of a firearm outside his room, an 
encounter with a group of armed Vietnamese individuals while 
he was participating in a mail run, and a bombing at an 
airbase near the tent city in which he was temporarily 
quartered.

The Board finds that the record contains sufficient 
corroborating evidence of at least one identified stressor.

The Veteran's service personnel records confirm that he was 
stationed in Vietnam from November 1965 to September 1966 and 
that he served as a dentist with a medical detachment.  His 
service treatment records also suggest that he developed 
psychiatric symptoms during his service in Vietnam.  In this 
regard, the Board notes that no psychiatric symptoms were 
noted on the reports of medical examination and medical 
history prepared prior to the Veteran's entrance onto active 
duty.  He reported experiencing anxiety shortly before he was 
transferred to Vietnam, and an October 1965 report of medical 
examination notes that this anxiety manifested as 
gastrointestinal distress.  However, a report of medical 
history prepared shortly before his release from active duty 
reveals that he had developed additional psychiatric symptoms 
during his service in Vietnam, including depression or 
excessive worry, night sweats, and frequent trouble sleeping.  
In addition, the Veteran has consistently described with 
detail his experiences as a volunteer at the field hospital, 
including his participation in the care of a young patient 
who had been shot in the abdomen and the types of duties he 
performed.   

The Board, in its role as fact-finder, finds that the 
Veteran's reported stressor related to his experience at the 
field hospital is credible and adequately corroborated by the 
evidence showing that the Veteran served as a dentist with a 
medical detachment in Vietnam.  In this regard, the Board 
notes that the Court has held that, "corroboration of every 
detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather, a veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The Board 
finds that the Veteran has done so in this case.  
Accordingly, the Board concludes that he is entitled to 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


